Case 1:21-cv-22724-JLK Document 1 Entered on FLSD Docket 07/27/2021 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.:


 ANNMARIE CRAWFORD,

       Plaintiff

       vs.

 I.C. SYSTEM, INC.,

       Defendant.

 ____________________________________/

             DEFENDANT’S NOTICE AND PETITION FOR REMOVAL

    TO:       The Honorable Judges of the United States District Court for the

    Southern District of Florida.

       COMES NOW, Defendant and Petitioner for removal, I.C. SYSTEM, INC.

 (“Defendant”), and with reservation of all rights, hereby removes this action to the

 United States District Court for the Southern District of Florida from the County

 Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, the

 proceeding entitled and captioned: Annmarie Crawford v. I.C. System, Inc., Case No.

 2021-CC-018547 on the basis of federal question jurisdiction pursuant to 28 U.S.C. §§

 1441 and 1446(a). This Court has jurisdiction over this matter pursuant to 28 U.S.C.

 §§ 1331 and 1367.

    The Petition is based on the following grounds:
Case 1:21-cv-22724-JLK Document 1 Entered on FLSD Docket 07/27/2021 Page 2 of 4




       1.     Plaintiff is Annmarie Crawford (“Crawford”).

       2.     Defendant is I.C. SYSTEM, INC. (“ICS”).

       3.     The civil action was originally brought against them in the County Court

 of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, the

 proceeding entitled and captioned: Annmarie Crawford v. I.C. System, Inc., Case No.

 2021-CC-018547. A copy of the Complaint served in that action, in addition to all

 process and pleadings served upon Defendant/Petitioner, is attached hereto.

       4.     The aforesaid action was commenced by service of process consisting of

 the Summons and Complaint, upon Defendant, on July 14, 2021.

       5.     The controversy herein between the Plaintiff and Defendant is a

 controversy based upon consumer protection right created by and enforced through

 federal statutes, 15 U.S.C. § 1692, et seq., entitled the Fair Debt Collection Practices

 Act (“FDCPA”).

       6.     The above-described action is a civil action over which this Court has

 original jurisdiction under the provisions of 28 U.S.C. § 1331, and is one that may be

 removed to this Court by the Defendant/Petitioner pursuant to the provisions of 28

 U.S.C. § 1441(a), in that it is a civil action based upon a federal question over which

 this Court has original jurisdiction.

       7.     This Petition for Removal is filed with this Court within thirty (30) days

 after service on Defendant of the Complaint in the above-styled action and is,

 therefore, timely pursuant to 28 U.S.C. § 1446 (b).
Case 1:21-cv-22724-JLK Document 1 Entered on FLSD Docket 07/27/2021 Page 3 of 4




       8.     Removal is proper because the Plaintiff’s Complaint involves a federal

 question. 15 U.S.C. §§ 1692 et seq. (Fair Debt Collections Practices Act “FDCPA”);

 Long v. Bando Mfg. of Am., Inc., 201 F.3d 754, 757-58 (6th Cir. 2000); Peters v. Union

 Pac. R.R., 80 F.3d 257, 260 (8th Cir. 1996).

       9.     All pleadings, process, orders, and other filings in the state court action

 available to Defendant are attached to this notice as required by 28 U.S.C. §1446(a).

       10.    Venue is proper in this district under 28 U.S.C. §1441(a) because this

 district and division embrace the place where the removed action has been pending.

       11.    Defendant will promptly file a copy of this Notice of Removal with the

 clerk of the state court where the action has been pending and serve a copy of this

 Notice on counsel for Plaintiff.

       WHEREFORE Defendant, I.C. SYSTEM, INC., respectfully requests that the

 above entitled action be removed from the County Court of the Eleventh Judicial

 Circuit in and for Miami-Dade County, Florida, to the United States District Court

 for the Southern District of Florida for all further proceedings.

    Dated: July 27, 2021


                                                 /s/ Dale T. Golden
                                                 Dale T. Golden, Esq.
                                                 FBN: 0094080
                                                 /s/ Sangeeta Spengler
                                                 Sangeeta Spengler, Esq.
                                                 FBN: 0186864
                                                 GOLDEN SCAZ GAGAIN, PLLC
                                                 1135 Marbella Plaza Drive
                                                 Tampa, Florida 33619
                                                 Phone: (813) 251-5500
Case 1:21-cv-22724-JLK Document 1 Entered on FLSD Docket 07/27/2021 Page 4 of 4




                                          Direct: (813) 251-3661
                                          Fax: (813) 251-3675
                                          dgolden@gsgfirm.com
                                          spspengler@gsgfirm.com
